Citation Nr: 0923179	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City.  That rating decision, in part, denied service 
connection for tinnitus.  

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The Board notes that in June 2007, while the claims folder 
was under the jurisdiction of the RO, the Veteran withdrew 
appeals he had pending with respect to claims for service 
connection for hearing loss, an asbestos-related lung 
disorder, and an increased rating for posttraumatic stress 
disorder.  Accordingly, these issues are not before the 
Board.  


FINDINGS OF FACT

1.  During active military service, the Veteran was exposed 
to acoustic trauma in the form of noise exposure to weapons 
fire during combat.

2.  The Veteran reports symptoms of tinnitus since the noise 
exposure during service.  

3.  The Veteran has a current diagnosis of tinnitus.

4.  Medical evidence of record relates the Veteran's current 
tinnitus to noise exposure during service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, (West 2002);  38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for tinnitus.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; private and VA medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for service 
connection for tinnitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran claims entitlement to service connection for 
tinnitus.  He asserts that he was exposed to acoustic trauma 
in the form of noise exposure to weapons fire during combat 
service in Vietnam and that this caused his current tinnitus.  

As noted above, service connection may be established for a 
current disability in several ways including on a "direct" 
basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 
3.304 (2008).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d).  Establishing direct service connection for a 
disability, which has not been clearly shown in service, 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

The Veteran's service treatment records are complete and do 
not indicate any complaints of, or treatment for tinnitus 
during service.  A private medical examination report dated 
March 1996 indicates that the Veteran had a medical history 
of Ménière's disease with hearing loss and that he 
occasionally took prescription medication.  

A September 2004 VA audiology treatment record indicates that 
the Veteran reported a history of Ménière's disease dating 
back approximately 15 years and that he took medication which 
helped his tinnitus.  

In November 2005, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  The medical 
history indicated that the Veteran reported first being 
diagnosed with Ménière's disease in 1988 and that he had a 
decline in hearing over time.  The Veteran reported 
unprotected noise exposure in service during combat in 
Vietnam, along with post-service noise exposure that was 
experienced with hearing protection.  The examiner's medical 
opinion was that the Veteran's current tinnitus was "less 
likely than not caused by or a result of acoustic trauma 
during his military service. . . .  Although the Veteran 
reports being exposed to noise while in the military, no 
evidence to support this claim was found with the Veteran's 
C-File or SMRs."  

However, the Veteran's discharge papers, DD 214, show that 
the Veteran was a Marine and his military specialty was 
"machine gunner."  He served in Vietnam, and was wounded in 
action.  Other service personnel records support that the 
Veteran served in combat in Vietnam.  The Board finds as fact 
that the Veteran served in combat in Vietnam as a machine 
gunner, and that during this service he experienced acoustic 
trauma in the form of noise exposure to weapons fire.  
Accordingly, the VA medical opinion is not entitled to any 
probative value.

In April 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veteran's Law Judge.  He 
testified that during service he experienced symptoms of 
"ringing in the ears" after being exposed to the noise of 
weapons fire during combat.  He testified that he has 
experienced these symptoms ever since and prior to problems 
with Meniere's disease.  The Veteran is competent to testify 
as to the presence of these symptoms.  The Board notes that 
the Veteran's testimony and statements are competent to 
establish that he had readily identifiable symptoms such as 
ringing in the ears during, and after, his active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In April 2009, the Veteran also submitted a letter from a 
private physician which stated the medical opinion that the 
Veteran's current tinnitus was related to the Veteran's 
acoustic trauma during service.  

The evidence of record reveals that the Veteran: had acoustic 
trauma during service; had complaints of ringing in his ears 
during and after service; has a current diagnosis of 
tinnitus; has a continuity of symptomatology dating from 
service to present; and has a medical opinion relating the 
current tinnitus to active service.  The evidence supports a 
grant of service connection for tinnitus.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


